HonorableT. K. Wilkinson
County Auditor
Hill County
Hlllsboro,Texas

.Dear sir:                          OpinionNumber O-3851
                                    Re: Can the Commissioners'Court of Hill
                                        County spend the,proceedsof or from
                                        the sale of Road District#5 Bonds
                                         in buildinga graveledroad that
                                         is the dividing Itie   of Road District
                                        #5 and Road District#!t

We  acknowledgereceiptof your opinionrequestof August 1 and quote frox
 your letter as follows:

         "Hill County Is contemplating the sale of some Road RondDirtrict
         No. 5 bonds that were voted and issuedfor the purposeof
         constructing,maintainingand operatingmacadamized,
         graveledorpaved roads and turnpikes,or in aid thereof.~

         "I will appreciateyour opinionas follows:

     _   "Can the CommissionersCourt of Hill County spend the proceeds
         of or from the sale of these bonda in buildinga graveled
         road that is the dividingline of Road DistrictNo. 5 and
         Road DistrictNo. 21

         "It seema to be the &sire of the majorityof the taxpayers
         in Road DistrictNo. 5 that the money derivedfrom the sale
         of Road DistrictNo. 5 bonds be used in constrwting"the
         entire road as above described."

The bonds mentionedin your opinionrequesthave been issued or must
be issuedunder and in strict conformitywith Section 54, Article 3,
of the Constitutionof the State of Texas, and laws enactedpursuant
thereto,particularlyArticles752a, 752~ and 752d, et seq. Said
bonds when issuedwill have to be for the purposeof the construction,
maintenanceand operationof macadamized,graveledor paved roads and
turnpikes,or in aid thereof,within and      for said Road District
No. 5 of Hill County,Texas, and a tax villhaveto be levied in said
districtin paymentthereof. Article 7526 specificallyprovidesthat
all preelectionproceedingsshall describethe road districtby Its
  Honorable!
           Tt K. Wilkinson,page #2    (o-3851)



  number and describethe boundariesthereofas such boundariessre described
  and definedin the order of,theCommissioners'court establishingsaid
  district.

  It is elementarythat'thefunds derivedfrom the sele of bonds cannotbe
  divertedfrom the.purposesstated in the propositionsubmittedto the
  voters. AransasCounty v. Colemen-Fulton PastureCo., 191 S. W. 554.
  The bonds, under your statementof facts,will be issuedto build roads
  within said road district.

   It is our opinionthat the proceedsof bonds issuedby Road DistrictNo.
   5 must be spent for the purposeof constructing,maintainingand operating
   macadamlsed,graveledor paved roads and turnpikes,or in aid thereof,
   vithln said Road DistrictBo. 5 of Hill County,Texas.
  I     :,
 ~-Therefore,~bond proceedscan be used only to constructthat part of the
   road in questionthat lies within Road DistrictNo. 5.
       .~
.; The courts of thisstate have held that even thougbthe administration
   of road districtfunds is controlledby the County Commissionersthey
   may not divertsaid funds from districtpurposes. Austin Broa. Bridge
   Co.~v..Road DistrictNo. 3 of LibertyCounty.247 S. W, 674 (error
   refused);Austin Bras. v. Patton,226 S. W. 702 (errorrefused)~.

  Trustingthat this answersyour question,we sre

                                      Very truly yours

                                 ATTORRFZGEWEMLGFTEXAS

                                 81 Claud 0. Boothman



                                 BY
                                      Claud 0. Boothmen
                                              Assistant

  COB:6 /cb:ldw

  APPROVEiD
          AUG. 11, 1941
  s/ QBALUC. MANN
  ATIORREIGEWERALOFTEKAS

  APPROVEDOPINIONCOWWIlTRE
  BIB. W. B.
  CHAIRMAN ;